DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to amendment file on 4/1/2021, in which claims 1, 3 – 4, 11, 13 – 14 and 18 was amended, claims 19 – 20 was canceled, and claims 1 – 18 was presented for further examination.
3.	Claims 1 – 18 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
Response to Arguments
5.1	Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive (see Remarks below).

Remarks
6.1	Applicant argues in substance in pages 7 – 9 that Du et al (US 2005/0198095 A1), alone or in combination with Mock et al (US 2007/0150403 A1), and Ferguson et al (US 2008/0154723 A1) does not disclose accessing positional information from the hand-held device, the positional information identifying a location of the hand-held device in response to receiving the message from the hand- held device, 
mapping listing attributes to item attribute information from the message and to the positional information.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that Du et al (US 2005/0198095 A1), Mock et al (US 2007/0150403 A1), and Ferguson et al (US 2008/0154723 A1) disclose all the features of claim 1 including the feature of accessing positional information from the hand-held device, the positional information identifying a location of the hand-held device in response to receiving the message from the hand- held device, mapping listing attributes to item attribute information from the message and to the positional information (Mock: para.[0027] and para.[0041]).
	Mock discloses a mobile device includes a positioning system for determining a location of the mobile device and the mobile device can identify an entity having an item for sale or purchase within the proximity or at certain location to the mobile device (see para.[0027]). A user of mobile device captured an image of an item to be listed for sale, the image is transferred to the server and item image that includes extracted attribute is compare with item image on the server. A list of comparable items is retrieved and returned as a message to the user (see para.[0041]).
	The process of comparing includes identifying pertinent attribute of the image captured and compare it with images and all the item attribute in the database which result into mapping attribute to attribute and check whether they are similar. The item with similar attributes are returned to the user.  In addition, the system determination of entity within the proximity of the device involves the process of first identifying the location of device and based on the outcome, identify all the device with that location which includes the process of search for devices within the device location.
6.2 	Thus, the rejection is maintain.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1 – 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du et al (US 2005/0198095 A1), in view of Mock et al (US 2007/0150403 A1), and further in view of Ferguson et al (US 2008/0154723 A1).
As per claim 1, Du et al (US 2005/0198095 A1) discloses,
A computer-implemented method comprising: receiving, at a server, a message from a hand-held device (para.[0006]; “consumer may use the camera of a mobile telephone to capture an image of a desired item. The image is communicated to one or more servers”). 
the item attribute information comprising an item identifier associated with the user (para.[0036]; “item information may also include other general information that may be related to the user of the camera 413 or other products”).
decoding a bar code from the image (para.[0006]; “identifying data may be extracted from the image using any one of many standard image recognition”). 
identifying the item associated with the decoded bar code in the image (para.[0006]; “identifying data may be extracted from the image using any one of many standard image recognition and processing programs”). 
mapping listing attributes to item attribute information from the message (para.[0036]; “the identifying data is extracted from the image, the method proceeds to block 307 where the identifying data is used to obtain information related to the selected item”). 
generating, at the server, an item listing of the item associated with the bar code, the item listing comprising the mapped listing attributes (para.[0036]; “the method proceeds to block 307 where the identifying data is used to obtain information related to the selected item”).
	Du does not specifically disclose the hand-held device being configured to capture an image of an item to receive item attribute information provided by a user of the hand-held device, accessing positional information from the hand-held device, the positional information identifying a location of the hand-held device in response to receiving the message from the hand- held device, mapping listing attributes to item attribute information from the message and to the positional information, providing the item listing to a publication application, the publication application configured to list the item based on the item listing.
However, Mock et al (US 2007/0150403 A1) in an analogous art discloses,
the hand-held device being configured to capture an image of an item to receive item attribute information provided by a user of the hand-held device (para.[0037]; “a user of the mobile device 102 captures an image of an item of interest. The user enters descriptive information to associate with the item for sale or purchase …… a user may enter a price or a requested quality of the item”).
accessing positional information from the hand-held device, the positional information identifying a location of the hand-held device in response to receiving the message from the hand- held device (para.[0027]; “mobile device 102 can further include a positioning system 210 to determine a location of the mobile device 102. Such positioning system can use satellite position system (SPS) satellite receivers ……mobile device 102 can locate an entity having the item for sale or purchase ……the list of comparable items can include descriptive content that identifies physical attributes of the item such as size, weight, height and/or purchase attributes such as price, item location, quality, and age”).
mapping listing attributes to item attribute information from the message and to the positional information (para.[0041]; “a user takes a picture of an item on the mobile device 102, and a portion of the list of comparable items is presented on the display of the mobile device………..the processor 204 creates the message based on the results of a search for the item”).
and providing the item listing to a publication application, the publication application configured to list the item based on the item listing (para.[0037]; “mobile device 102 captures an image of an item of interest ……….processor 204 forms the association and catalogues the item image and description within the database. ….. the processor 204 submits the item image and description to a server 130 for cataloguing”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Mock into Du to list item online from the image of item capture through handheld device thereby reducing human effort for manually entering the listing item into the system.
	Neither Du nor Mock specifically disclose to compose the message comprising the image and the item attribute information.
	However, Ferguson et al (US 2008/0154723 A1) in an analogous art discloses,
and to compose the message comprising the image and the item attribute information (abstract; “capturing images or other content associated with items to be listed, and enter and transmit a description of the item or other associated information, typically in the form of text or a text message, to a content management system.”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ferguson into the combine teaching of Du and Mock to provide a simpler means of selling product online through capturing of product image with portable device and automatically listing the item without having to take additional time in creating account on the provider website.

As per claim 2, the rejection of claim 1 is incorporated and further Mock et al (US 2007/0150403 A1) discloses,
further comprising: utilizing the item listing for posting with a listing manager of the publication application at the server by providing the item listing to the listing manager to list the item for sale (para.[0005]; “capturing an image of an item of interest, entering the image into a database, comparing the image to other images within the database for producing a list of comparable items, and presenting at least a portion of the list of comparable items at the mobile device for auctioning. The method can further include providing an auction concierge service for posting a sale or purchase of the item of interest”).  
	The modification would be obvious because one of ordinary skill in the art would be motivated to provide an automatic means of listing an item that require minimal human effort and provide also a detail description of the listing item.

As per claim 3, the rejection of claim 2 is incorporated and further Mock et al (US 2007/0150403 A1) discloses,
wherein utilizing the item listing for posting includes providing the item listing to the listing manager to offer the item for sale in a geographical area relative to the location of the hand-held device (para.[0026]; “descriptive content such as the price range of the item, the quality of the item, the age of the item, the history of the item, and a preferred location of the item. …….. The J2ME application can include and associate the descriptive content with the item image. The J2ME application can also provide an image identification option for pointing out features which accurately identify and particularly point the important attributes of the item”). 
	The modification would be obvious because one of ordinary skill in the art would be motivated to make it easier for the user to identify where the item can be ordered for providing a speedy distribution of the item.

As per claim 4, the rejection of claim 1 is incorporated and further Mock et al (US 2007/0150403 A1) discloses,
wherein generating the item listing includes adding a geographical area relative to the location of the hand-held device to the item listing (para.[0009]; “mobile device can further include a positioning system communicatively coupled to the processor. The positioning system can determine a location of the mobile device, and the processor can identify a entity within a predetermined distance of the mobile device based on the location”).  
The modification would be obvious because one of ordinary skill in the art would be motivated to make it easier for the user to identify where the item can be ordered for providing a speedy distribution of the item.

As per claim 5, the rejection of claim 4 is incorporated and further Mock et al (US 2007/0150403 A1) discloses,
wherein the positional information includes at least one of GPS source data, GPS assisted data, triangulation data, or cellular identification (ID) data in the form of location coordinates for the hand-held device (para.[0027]; “mobile device 102 can further include a positioning system 210 to determine a location of the mobile device 102. Such positioning system can use satellite position system (SPS) satellite receivers, base station identifiers”).  
The modification would be obvious because one of ordinary skill in the art would be motivated to make it easier for the user to identify where the item can be ordered for providing a speedy distribution of the item.

As  per claim 6, the rejection of claim 1 is incorporate and further Du et al (US 2005/0198095 A1) discloses,
further comprising: accessing item attribute information associated with the item, wherein the generating of the item listing is in accordance with the identifying of the item and the mapping of listing attributes  (para.[0036]; “the method proceeds to block 307 where the identifying data is used to obtain information related to the selected item”).
.
As  per claim 7, the rejection of claim 6 is incorporate and further Du et al (US 2005/0198095 A1) discloses,
wherein the item attribute information includes an edition, a number of pages, an author, chapter titles, song titles, actors, or combinations thereof (para.[0036]; “the item information obtained in the process of block 307 may include price information, inventory information, product rating information, product review information, etc. The item information may also include other general information that may be related to the user of the camera 413 or other products”).  

As  per claim 8, the rejection of claim 1 is incorporate and further Du et al (US 2005/0198095 A1) discloses,
wherein a subject line of the message or a body of the message includes a type of listing request, pricing information of the item listing, timing information of the item listing, or combinations thereof (para.[0036]; “the item information obtained in the process of block 307 may include price information, inventory information, product rating information, product review information, etc. The item information may also include other general information that may be related to the user of the camera 413 or other products”).  

As per claim 9, the rejection of claim 1 is incorporate and further Mock et al (US 2007/0150403 A1) discloses,
further comprising: accessing pricing information for the item during a time period; providing a price range to the hand-held device for presentation in accordance with the accessing of the pricing information; and receiving a pricing selection from the hand-held device in accordance with the providing of the price range, wherein the generating of the item listing of the item is in accordance with the receiving of the pricing selection (para.[0027]; “the list of comparable items can include descriptive content that identifies physical attributes of the item such as size, weight, height and/or purchase attributes such as price, item location, quality, and age. The descriptive content can include buyer and seller reviews, consumer reporting information, item purchase history, reserve information, and support items”).
The modification would be obvious because one of ordinary skill in the art would be motivated to provide user with  pricing information related to the item to be listed for providing the user an option to select a prefer price  for listing the item.
  
As per claim 10, the rejection of claim 1 is incorporate and further Mock et al (US 2007/0150403 A1) discloses,
further comprising:  Attorney Docket No. 2043.551US320accessing a listing image associated with the item, wherein the generating of the item listing of the item is in accordance with the identifying of the item and the accessing of the listing image (para.[0029]; “a publisher 308 for publishing the list of comparable items available for sale or purchase. The publisher 308 can post the item of interest to other databases or servers supporting an auction concierge service. Briefly, the image recognition unit 306 compares the image to other images within a database 140 for creating a list of comparable items”).
	The modification would be obvious because one of ordinary skill in the art would be motivated to provide exact image of the item to be listed for proper visual presentation of the item.

Claims 11 – 16 and 17 are server claim corresponding to method claims 1 – 6 and 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1 – 6 and 9 respectively above.

Claim 18 is a non-transitory machine-readable medium claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

8.	Claims 1 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Du et al (US 2005/0198095 A1), in view of Purdy et al (US 2009/0106127 A1), and further in view of Ferguson et al (US 2008/0154723 A1).
As per claim 1, Du et al (US 2005/0198095 A1) discloses,
A computer-implemented method comprising: receiving, at a server, a message from a hand-held device (para.[0006]; “consumer may use the camera of a mobile telephone to capture an image of a desired item. The image is communicated to one or more servers”). 
the item attribute information comprising an item identifier associated with the user (NOTE: para.[0036]; “item information may also include other general information that may be related to the user of the camera 413 or other products”).
decoding a bar code from the image (para.[0006]; “identifying data may be extracted from the image using any one of many standard image recognition”). 
identifying the item associated with the decoded bar code in the image (para.[0006]; “identifying data may be extracted from the image using any one of many standard image recognition and processing programs”). 
mapping listing attributes to item attribute information from the message (para.[0036]; “the identifying data is extracted from the image, the method proceeds to block 307 where the identifying data is used to obtain information related to the selected item”). 
generating, at the server, an item listing of the item associated with the bar code, the item listing comprising the mapped listing attributes (para.[0036]; “the method proceeds to block 307 where the identifying data is used to obtain information related to the selected item”).
	Du does not specifically disclose the hand-held device being configured to capture an image of an item to receive item attribute information provided by a user of the hand-held device, accessing positional information from the hand-held device, the positional information identifying a location of the hand-held device in response to receiving the message from the hand-held device, mapping listing attributes to item attribute information from the message and to the positional information and providing the item listing to a publication application, the publication application configured to list the item based on the item listing.
	However, Purdy et al (US 2009/0106127 A1) in an analogous art discloses,
the hand-held device being configured to capture an image of an item to receive item attribute information provided by a user of the hand-held device (para.[0006]; “integrated camera in the wireless device is employed to obtain images of the item which are integrated into the listing”, para.[0008]; “initiating an integrated camera mode in the device to create an image of an item is presented. The image taken by the user is displayed ….. descriptive data for the item is requested and received. The descriptive data and image data are then stored on the device as a listing”, and para.[0009]; “requesting and receiving descriptive data for the item is accomplished by requesting an image description, entering a description of the image on the keypad”).
the item attribute information (i.e. condition/edition) comprising an item identifier associated with the user (para.[0006]; “integrated camera in the wireless device is employed to obtain images of the item which are integrated into the listing” and para.[0033]; “system then prompts the user for an item name at block 312 which is entered at block 313 using the PDA keypad ……… The item condition …… item description at block 319 are requested with PDA inputs by the user reflected at blocks 320, 321, 322 and 323. Each entry stores data in the memory 109 of the PDA”).
accessing positional information from the hand-held device, the positional information identifying a location of the hand-held device in response to receiving the message from the hand-held device (para.[0030]; “server determines if a device ID exists in the service system database (DB) at more than one location”).
mapping listing attributes to item attribute information from the message and to the positional information (para.[0032]; “If saved by entry 311, the data input for the item is stored in the PDA. Multiple items may be prepared for listing and stored on the PDA” and para.[0038]; “define category specific item attributes which are then entered as defined by the user”).
and providing the item listing to a publication application, the publication application configured to list the item based on the item listing (para.[0008]; “listing is submitted wirelessly through the device to a sales service provider host” and para.[0035]; “Companion modules on the service system server receive the item data, perform listing functions and actual listing of the item”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate item description that includes item condition of the system of Purdy into the system of Du to indicate the condition of item to be listed thereby providing necessary attribute that enable the user to make an informed decision when purchasing the item.
	Neither Du nor Purdy specifically disclose to compose the message comprising the image and the item attribute information.
	However, Ferguson et al (US 2008/0154723 A1) in an analogous art discloses,
and to compose the message comprising the image and the item attribute information (abstract; “capturing images or other content associated with items to be listed, and enter and transmit a description of the item or other associated information, typically in the form of text or a text message, to a content management system.”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Ferguson into the combine teaching of Du and Purdy to provide a simpler means of selling product online through capturing of product image with portable device and automatically listing the item without having to take additional time in creating account on the provider website.

Claim 18 is a non-transitory machine-readable medium claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TITLE: Method and system of broadcasting item location, US 2002/0138372 A1 authors: Ludtke Harold A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                    /AUGUSTINE K. OBISESAN/
                                                                                     Primary Examiner, Art Unit 2156                                                                                                    

5/8/2021